MONTIEL, Judge.
Leo Harrell filed a Rule 32, A.R.Cr.P., petition with the Shelby Circuit Court, attacking his convictions for conspiracy to commit robbery and conspiracy to commit a controlled substances crime. The State has asked this court to remand this cause to the circuit court, citing Barnes v. State, 621 So.2d 329 (Ala.Crim.App.1992), because this petition was ruled on while the direct appeal of these convictions1 was pending in this court. The State’s motion is well taken; this cause is remanded to the circuit court with instructions that the circuit court now consider the petition and any amendments thereto. The State shall file a response to the petition as required by Rule 32.7(a), A.R.Crim.P. The circuit court shall hold an evidentiary hearing if it determines one is necessary. The circuit court shall file a return to remand with this court within 60 days of this opinion.
REMANDED WITH DIRECTIONS. 
All the Judges concur.

. These convictions were affirmed on direct appeal. See Harrell v. State, 608 So.2d 434 (Ala.Crim.App.1992).